            Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NEW YORK SHAKESPEARE FESTIVAL,
                                                     CIVIL ACTION NO. 19-CV-_________
                            Plaintiff,
            v.                                       COMPLAINT

IS COMPANY LLC d/b/a IAN SCHRAGER
COMPANY and IAN SCHRAGER,

                             Defendants.



       Plaintiff New York Shakespeare Festival aka The Public Theater, (“The Public” or

“Plaintiff”), by and through its undersigned attorneys Davis Wright Tremaine LLP, as and for its

complaint against IS Company LLC d/b/a Ian Schrager Company (“ISC”) and Ian Schrager

(“Mr. Schrager”) (ISC and Mr. Schrager are collectively referred to as the “Schrager

Defendants” or “Defendants”), respectfully alleges as follows, on personal knowledge as to

Plaintiff’s own activities and on information and belief as to the activities of others:

                                         NATURE OF ACTION

       1.        This is an action for (i) trademark infringement under Section 32 of the

Trademark Act of 1946 (15 U.S.C. § 1051, et. seq., as amended (the “Lanham Act”)) 15 U.S.C. §

1114; (ii) unfair competition, false designation of origin under Section 45 of the Lanham Act, 15

U.S.C. § 1125(a); (iii) violation of New York General Business Law §§ 349 and 360; and

substantial and related claims of unfair competition under the common law.

       2.        This action arises out of Ian Schrager’s use of the marks,                 ,

PUBLIC and PUBLIC ARTS−in connection with theater, musical entertainment, restaurant and


bar services−that infringes The Public’s family of famous trademarks, including                 ,
            Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 2 of 14



THE PUBLIC, AT THE PUBLIC, PUBLIC FORUM, PUBLIC WORKS, PUBLIC STUDIO,

JOE’S PUB AT THE PUBLIC. Despite being notified by The Public that Schrager Defendants’

use of the PUBLIC trademarks in connection with theatrical performances, musical

entertainment, restaurant and bar services (the “Infringing Uses”) is likely to cause confusion,

Schrager Defendants refused to cease such use and have continued the Infringing Uses in

competition with The Public, recently culminating in a live staged musical production of the

Broadway classic, Carmen Jones, widely marketed under Defendants’ infringing marks.

                                         THE PARTIES

       3.      Plaintiff The Public is a not-for-profit organized and existing under the laws of

New York, with a principal place of business in New York, New York.

       4.      ISC is a limited liability company organized and existing under the laws of the

State of Delaware, with its principal place of business in New York, New York.

       5.      Mr. Schrager is a natural person and the founder and current owner of ISC and

resides and does business in New York, New York. Mr. Schrager is a moving, active, conscious

force behind IAC including its PUBLIC brand.

                                JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1338(a), 1338(b), and 15 U.S.C. § 1121 because it arises under the Lanham Act, 15 U.S.C. §§

1051 et seq. Jurisdiction over the New York State law claims is also appropriate as these claims

are so related to the claims brought under the Lanham Act that they form part of the same case or

controversy and, hence, fall within the scope of this Court’s supplemental jurisdiction pursuant

to 28 U.S.C. §§ 1338(b) and 1367.




                                                 2
             Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 3 of 14



        7.      This Court has personal jurisdiction over Defendants because they are doing

business in this District.

        8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to The Public’s claims occurred in this District and

because Defendants are subject to personal jurisdiction in this District.

        9.      The Court has personal jurisdiction over Defendants because they engage in

continuous and systematic business activities in the State of New York by, among other things,

offering services in the state. Moreover, Defendants have purposely directed substantial activities

at the residents of the State of New York and derive substantial revenue from interstate

commerce.

                     THE PUBLIC AND ITS FAMOUS PUBLIC MARKS

        10.     Conceived over 60 years ago as one of the nation’s first nonprofit theaters, The

Public has a history of accomplishment in the live stage arena virtually without equal.

        11.     The Public’s wide breadth of programming includes an annual season of new

work in five theaters located within its landmark home on Lafayette Street in the East Village,

Free Shakespeare in the Park each summer at the Delacorte Theater in Central Park, The Mobile

Unit touring throughout New York City’s five boroughs, Public Forum, Under the Radar, Public

Studio, Public Works, Public Shakespeare Initiative, and several other programs.

        12.     Since premiering Hair in 1967, The Public has launched over 900 productions,

including A Chorus Line in 1975 and more recently the Tony Award-winning

musical Hamilton by Lin-Manuel Miranda. Countless theater artists of the first magnitude have

appeared on the stages of The Public, including Meryl Streep, Kevin Kline, Sam Waterston, Al

Pacino, Anne Hathaway, Harvey Fierstein and Lupita Nyong’o (who starred in The Public’s




                                                  3
          Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 4 of 14



award-winning production of Eclipsed in 2015 and won the Tony Award for Best Actress in a

Play when the production transferred to Broadway in 2016). At one point in 2016, three

productions which had transferred from The Public (Fun Home, Hamilton and Eclipsed) were

running simultaneously on Broadway—a feat that had not been accomplished for over 25 years

by any institutional theater (at that earlier time, it was also accomplished by The Public).

       13.     The Public’s programs and productions can also be seen regionally across the

country and around the world. The Public has received 59 Tony Awards, 170 Obie Awards, 53

Drama Desk Awards, 54 Lortel Awards, 32 Outer Critic Circle Awards, 13 New York Drama

Desk Awards, and 6 Pulitzer Prizes.

       14.     In the past 50 years, Joe’s Pub (the “Pub”) has been the sixth performance space

within The Public and is a music venue and restaurant that hosts live performances across genres

and arts, ranging from cabaret to modern dance to world music. The Pub is known as one of New

York City’s live showcase venues and is notable for being where Amy Winehouse and Adele

made their U.S. headlining concert debuts. Other notable performers at the Pub include Bono,

David Byrne, Leonard Cohen, Patti Smith, Janelle Monae, Alice Coltrane, Elvis Costello, Dion,

Emmylou Harris, Norah Jones, Alicia Keys, Eartha Kitt, Huey Lewis, Taylor Mac, John Mayer,

Dolly Parton, Neil Sedaka, They Might Be Giants, Cyndi Lauper, Nancy Sinatra, Russell Crowe,

Pete Townshend and Nick Adams. In 2013, in its 15th anniversary year, the Pub was declared one

of Rolling Stone Magazine’s 10 Best Clubs in America.

       15.     While its activities in the East Village and in Central Park would be sufficient to

secure the fame of The Public, the company has continued to expand the boundaries of its

mission with other PUBLIC-branded activities. THE PUBLIC WORKS program is an ongoing

initiative that cultivates new models of participation between actors and audiences and has




                                                 4
          Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 5 of 14



expanded beyond New York City to licensed programs in Dallas, Seattle and Detroit, with more

locations to come. Likewise, The Public’s Mobile Unit has re-emerged in recent years as a

significant force bringing live theater to the culturally underserved neighborhoods of New York

outside Manhattan. PUBLIC FORUM, begun in 2010, presents lectures and debates that

showcase leading voices in the arts, from Stephen Sondheim to Ariana Huffington, which are

frequently presented to worldwide audiences via online media.

       16.     The Public has registered and uses a family of PUBLIC trademarks in connection

with, inter alia, theater, musical entertainment, restaurant and bar services (“The Public’s Field

of Use”), including THE PUBLIC, AT THE PUBLIC, PUBLIC FORUM, PUBLIC WORKS,

PUBLIC STUDIO, JOE’S PUB AT THE PUBLIC and the design marks pictured below to

identify the source of its services (the “PUBLIC Marks”):




       17.     The Public owns the following registrations:

               a. Registration no. 5319859 dated October 31, 2017, for THE PUBLIC for
                  “entertainment and educational services, namely, live theatrical and cabaret
                  performances; seminars, workshops and classes concerning theater arts and
                  theater production” in Class 41;

               b. Registration no. 5319861 dated October 31, 2017, for               for
                  “entertainment and educational services, namely, live theatrical and cabaret
                  performances; seminars, workshops and classes concerning theater arts and
                  theater production” in Class 41; and

               c. Registration no. 5034444 dated September 6, 2016, for JOE’S PUB for
                  “entertainment services, namely, the presentation of live theatrical and cabaret
                  performances” in Class 41 and “bar and restaurant services” in Class 43.



                                                 5
          Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 6 of 14



                 DEFENDANTS’ BUSINESS AND WRONGFUL CONDUCT

       18.      In 2005, Mr. Schrager founded the predecessor to ISC, which develops, manages

and brands hotels, residential and mixed use projects.

       19.      In October 2011, ISC’s predecessor and Mr. Schrager opened a hotel in Chicago

replacing the Ambassador East Hotel. The hotel was renamed The Public Chicago or PUBLIC

Hotel Chicago as shown below:




       20.      On February 14, 2012, IAC obtained trademark registration no. 4100300 for

PUBLIC for use in connection with “hotel services,” which registration is incontestable.

       21.      In or around 2016, The Public Chicago sold and was rebranded to its original

name, the Ambassador Chicago.

       22.      In June of 2017, Defendants opened a hotel in New York named simply PUBLIC.

Defendants’ use of PUBLIC in connection with the New York hotel evolved in style from its

Chicago days closer to The Public’s style as shown below:




                      The Public Mark                           ISC Mark

       23.      Much like The Public, Defendants have created a family of marks, including:

PUBLIC, PUBLIC ARTS, PUBLIC LIFE, PUBLIC KITCHEN, and the design marks below (the

“ISC Marks”):




                                                6
          Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 7 of 14



       24.     Additionally and in the past year, Defendants expanded their use of the ISC

Marks to include the Infringing Uses, including services at the core of The Public’s Field of Use,

namely live musical performances.

       25.     Notably, Defendants have staged live musical performances aimed to compete

squarely in the theater marketplace. One such show, as shown below, featured artist Patti Smith,

who has also famously appeared and performed at The Public’s musical performance space,

JOE’S PUB at THE PUBLIC.




                                                7
          Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 8 of 14



       26.     Most recently, Defendants market and sell an extended run of Carmen: To

Havana and Back, a theatrical adaptation of the classic and iconic Broadway musical, Carmen

Jones, under its ISC Marks. As shown below, Defendants describe the show as an “original

theatrical cabaret and immersive nightlife experience.” They further tout the success of the show

as “back by popular demand.”




       27.     Defendants have also expanded their ISC Marks to include restaurant and bar

services, including the PUBLIC ARTS and PUBLIC KITCHEN.

       28.     By letters dated September 29, 2017, and October 12, 2017, The Public notified

Defendants that the expanding uses, evolving appearance and expansion of the ISC Marks




                                                8
           Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 9 of 14



infringed, diluted and otherwise unfairly competed with and The Public’s long established and

distinctive PUBLIC Marks. Defendants nonetheless have continued using the ISC Marks in

connection with the Infringing Uses, most flagrantly in connection with their current extended

run of Carmen: To Havana & Back, as discussed above.

                                     CLAIMS FOR RELIEF

                                FIRST CAUSE OF ACTION
                     (Federal Trademark Infringement, 15 U.S.C. § 1114)

       29.     The Public realleges and incorporates by reference the preceding allegations set

forth in Paragraphs 1 through 28 as if fully set forth herein.

       30.     Given that Defendants’ ISC Marks so closely resemble the PUBLIC Marks for the

same and related services, the public is likely to associate Defendants’ services with The Public

or with The Public’s services, or to believe that Defendants’ Infringing Uses are sponsored,

endorsed or licensed by The Public, or that there is some relationship between Defendants and

The Public.

       31.     Use of Defendants’ ISC Marks in connection with the Infringing Uses is likely to

cause confusion, cause mistake or deceive the public, and cause the public to believe that the

services offered in connection with Defendants’ ISC Marks emanate from or are otherwise

sponsored or endorsed by The Public, in violation of Section 32 of the Lanham Act, 15 U.S.C.

§ 1114.

       32.     Defendants’ use of the confusingly similar ISC Marks has been deliberate and

willful, and with actual knowledge of The Public’s rights in the PUBLIC Marks.

       33.     The Public has no adequate remedy at law and, if Defendants’ wrongful use of the

ISC Marks is not enjoined, The Public will suffer irreparable harm and injury to its goodwill and

reputation.



                                                  9
          Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 10 of 14



                            SECOND CAUSE OF ACTION
      (Unfair Competition and False Designation of Origin, 15 U.S.C. § 1125(a)(1)(A))

       34.      The Public realleges and incorporates by reference the preceding allegations set

forth in Paragraphs 1 through 33 as if fully set forth herein.


       35.      Defendants’ use of the ISC Marks in connection with the Infringing Uses violates

Section 43(a)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A), because Defendants’ use is

likely to cause confusion and mistake as to the origin, sponsorship, or approval of services

offered and promoted by Defendants, including as to whether Defendants’ services originate

from or are sponsored or approved by The Public.

       36.      Defendants’ use of the confusingly similar trademark ISC Marks has been

deliberate and willful and with actual knowledge of The Public’s rights in the PUBLIC Marks.

       37.      The Public has no adequate remedy at law, and if Defendants’ wrongful use of the

ISC Marks is not enjoined, The Public will suffer irreparable harm and injury to its goodwill and

reputation.

                                THIRD CAUSE OF ACTION
              (Trademark Dilution Pursuant to N.Y General Business Law §360-L)

       38.      The Public realleges and incorporates by reference the preceding allegations set

forth in Paragraphs 1 through 37 as if fully set forth herein.

       39.      By virtue of the long-standing success and renown of The Public and its services,

the PUBLIC Marks are distinctive. The PUBLIC Marks achieved that distinctiveness prior to

Defendants’ use of the ISC Marks in connection with the Infringing Uses.

       40.      Defendants’ use of the ISC Marks in connection with the Infringing Uses is likely

to dilute the distinctiveness of the PUBLIC Marks individually and collectively, causing them to

lose the ability to serve as a unique product identifier for The Public’s Field of Use.




                                                 10
          Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 11 of 14



       41.     Defendants’ conduct constitutes dilution under New York General Business Law

§360-L.

       42.     The Public has no adequate remedy at law, and if Defendants’ dilutive acts

described above are not enjoined, The Public will suffer irreparable harm and injury.


                              FOURTH CAUSE OF ACTION
                    (Unfair Competition Under New York Common Law)

       43.     The Public realleges and incorporates by reference the preceding allegations set

forth in Paragraphs 1 through 42 as if fully set forth herein.

       44.     Defendants have misappropriated in bad faith a commercial advantage which

belongs exclusively to The Public, namely, the PUBLIC Marks.

       45.     Defendants’ conduct has confused or is likely to confuse consumers.

       46.     Defendants’ aforementioned acts as described above constitute unfair competition

under New York common law.

       47.     Because of Defendants’ conduct, The Public has suffered damages and has been

irreparably harmed in its business and unless restrained will continue to cause great and

irreparable injury to The Public and to The Public’s business and goodwill, leaving The Public

with no adequate remedy at law.

Unless Defendants are enjoined from continuing the aforementioned wrongful acts, The Public

will continue to suffer irreparable harm.


                                FIFTH CAUSE OF ACTION
                   (Deceptive Practices Under General Business Law § 349)

       48.     The Public realleges and incorporates by reference the preceding allegations set

forth in Paragraphs 1 through 47 as if fully set forth herein.

       49.     Defendants’ foregoing acts constitute deceptive acts and business practices of



                                                 11
              Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 12 of 14



a recurring nature and have caused and will continue to cause injury to the public at large as

well as The Public, in violation of New York General Business Law § 349.

            50.   Defendants have engaged and continue to engage in this activity knowingly,

deliberately, and willfully so as to justify the assessment of increased and punitive damages

against them, in an amount to be determined at the time of trial.

            51.   Defendants’ violation of New York General Business Law § 349 has caused The

Public to sustain monetary damage, loss and injury, in an amount to be determined at the time of

trial.

            52.   The aforesaid acts of Defendants have caused and, unless said acts are

restrained by this Court, will continue to cause The Public to suffer irreparable injury.

            53.   The Public has no adequate remedy at law.


                                    SIXTH CAUSE OF ACTION
                                       (Unjust Enrichment)

            54.   The Public realleges and incorporates by reference the preceding allegations set

forth in Paragraphs 1 through 54, as if fully set forth herein.

            55.   Based upon Defendants’ willful and intentional use of the PUBLIC Marks or

trademarks nearly identical to and confusingly similar with the PUBLIC Marks in connection

with the Infringing Uses, Defendants have been unjustly enriched in an amount to be determined

at trial.

            56.   Defendants’ retention of monies gained through its infringing activities and

deceptive business practices and otherwise would serve to unjustly enrich Defendants and would

be contrary to the interests of justice.




                                                  12
           Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 13 of 14



                                    PRAYER FOR RELIEF

       WHEREFORE, The Public seeks judgment in its favor and against Defendants as
follows:

      A.       That the Defendants, their agents, servants, employees, licensees, sponsors,
               associates, and attorneys, and all persons acting by, though, or in active concert
               with any of them, be permanently enjoined:

                      i. From advertising, promoting, marketing, offering for sale and/or
                         selling the Infringing Uses under the ISC Marks;

                      ii. From using trademarks confusingly similar to the PUBLIC Marks in
                          connection with the Infringing Uses;

                      iii. From committing any other act which represents or which has the
                           effect of representing that the goods or services of Defendants are
                           licensed, authorized by, or in any way associated with The Public;

                      iv. From otherwise infringing the PUBLIC Marks;

                      v. From otherwise deceptively or unfairly competing with The Public in
                         any manner; and

      B.       That The Public be awarded the damages it sustained as a result of Defendants’
               infringement and unfair competition in an amount to be proven at trial; and

      C.       That Defendants account to The Public for all gains, profits and advantages
               derived from Defendants’ wrongful acts; and

      D.       That The Public recover from Defendants all of Defendants’ profits and all
               damages, including lost profits, sustained by The Public as a result of Defendants’
               wrongful acts, and such other compensatory damages as the Court determines to
               be fair and appropriate, pursuant to the U.S. Lanham Act and New York State
               law; and

      E.       That The Public be awarded treble damages pursuant to 15 U.S.C. section
               1117(a); and

      F.       That The Public be awarded punitive damages pursuant to New York State
               common law on account of Defendants’ gross, wanton, willful, and malicious
               conduct; and

      G.       That The Public be awarded all the costs, disbursements and reasonable attorneys’
               fees to the extent permitted by law; and

      H.       Such other and further relief as this Court may deem just and proper.




                                                13
          Case 1:19-cv-01632-ER Document 1 Filed 02/21/19 Page 14 of 14



                                 DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38 and Civil Local Rule 3-6, The Public

hereby demands a jury trial on all issues so triable.

Dated: February 21, 2019                              Respectfully submitted,

                                                        By: /s/ G. Roxanne Elings

                                                      DAVIS WRIGHT TREMAINE LLP
                                                      G. Roxanne Elings
                                                      (RoxanneElings@dwt.com)
                                                      L. Danielle Toaltoan
                                                      (DanielleToaltoan@dwt.com)
                                                      1251 Avenue of the Americas
                                                      New York, New York 10020
                                                      Telephone: (212) 489-8230
                                                      Facsimile: (212) 489-8340
                                                      Attorneys for Plaintiff,
                                                      New York Shakespeare Festival




                                                 14
